Citation Nr: 0531506	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-03 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling to January 23, 
2005, and 50 percent disabling effective January 24, 2005.

2.  Entitlement to a total rating based upon individual 
unemployability due to a service connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that continued the 
veteran's evaluation for his service connected schizophrenia 
at a 30 percent evaluation.  During the course of this 
appeal, the veteran's evaluation was raised to 50 percent, 
effective the date of his most recent VA examination; 
therefore the issue in appellate status is as noted above.


FINDINGS OF FACT

1.  Prior to January 24, 2005, the veteran's schizophrenia 
was manifested by symptomatology such as slight depression, 
with no evidence of homicidal or suicidal ideation, and fair 
insight and judgment, consistent with a finding of definite 
or moderately large impairment of social and industrial 
adaptability, or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Effective January 24, 2005, the veteran's schizophrenia 
is manifested by symptomatology such as a depressed mood, but 
with adequate hygiene, no suicidal ideation, no obsessional 
activities, and fair judgment and insight, consistent with a 
finding of no more than considerable impairment of social and 
industrial adaptability, or occupational and social 
impairment with reduced reliability, and productivity.

3.  The veteran has indicated that he has an eighth grade 
education and experience as a soldier.  His schizophrenia is 
his only service-connected disability.

4.  The veteran's service-connected schizophrenia does not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorder and 
his educational and occupational background.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 30 percent, 
prior to January 24, 2005, and greater than 50 percent, 
effective January 24, 2005, for the veteran's service 
connected schizophrenia, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1996, 2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and May 2004.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated January 1997, 
the Board Remands dated July 2001 and October 2003, and the 
supplemental SOCs (SSOCs) dated November 2000, June 2002, and 
March 2005, he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the March 2005 
SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in November 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Historically, the Board notes that the veteran was first 
granted service connection for schizophrenia by an August 
1972 RO decision, which assigned a 50 percent schedular 
rating.  Effective in March 1984, the evaluation was reduced 
to 30 percent.  The evaluation was reduced briefly to 10 
percent effective in May 1987 and the 30 percent rating was 
restored effective in November 1988.  A March 2005 rating 
action increased the evaluation to 50 percent effective in 
January 2005.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, private treatment records dated 
October 1994 to March 2003, VA examinations conducted in May 
1993, August 1996, July 1997, April 2000, January 2005, a 
social and industrial survey conducted in April 2000, and VA 
records for hospitalization and outpatient treatment.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's schizophrenia is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during the course of this 
appeal.  Prior to November 7, 1996, schizophrenia was rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130, 
Diagnostic Code 9205.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
Therefore, the veteran's claim for an increased rating for 
schizophrenia will be evaluated under both the new and old 
law.  

The rating criteria in effect prior to November 7, 1996 
provides a 30 percent evaluation for definite impairment of 
social and industrial adaptability.  A 50 percent rating 
contemplates considerable impairment of social and industrial 
adaptability.  A 70 percent rating is warranted for less 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, and a 100 percent rating is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

Under the revised rating criteria, a 30 percent rating is 
warranted for a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9411 (2001).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

It should be noted that GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

For the time period prior to January 24, 2005, the Board 
finds probative the report of a May 1993 VA examination, 
which found the veteran to have minimal floating anxiety, 
referential ideas with depression, poor hygiene, poor 
judgment, but with no evidence of active hallucinating, no 
suicidal thoughts, no delusional material, and the veteran 
was found to be oriented with an intact memory; the report of 
a VA examination dated August 1996, which found the veteran 
to be alert and oriented times three, with a mood slightly 
depressed, affect constricted, attention good, concentration 
and memory fair, speech clear and coherent, not 
hallucinating, not homicidal or suicidal, insight and 
judgment fair, good impulse control, and diagnosed the 
veteran with schizophrenia, residual type, with depressive 
features, with a GAF of 70.  The Board finds this level of 
symptomatology consistent with a finding of definite 
impairment of social and industrial adaptability, or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, such that a 30 percent rating 
would be warranted, the rating the veteran is currently 
receiving during this time period. 

The Board notes it has considered the findings from a July 
1997 VA examination, which found the veteran to have a 
depressed mood and a GAF of 35, which the examiner indicated 
was reflective of major impairment in social interpersonal 
and occupational areas, although the veteran was also found 
to have fair attention, memory, insight, and judgment, clear 
and coherent speech, and was found to be not  hallucinating, 
suicidal or homicidal.  However, in this regard, the Board 
notes the findings from an April 2000 social and industrial 
survey, discussed below, which are inconsistent with this 
finding, and particularly the findings from a VA examination 
of April 2000, which found to veteran to be alert and 
oriented with mood slightly depressed, constricted affect, 
good attention and fair concentration, memory, insight, and 
judgment, speech clear and coherent, alert and oriented times 
three, not hallucinating, suicidal, or homicidal, with good 
impulse control and a GAF of 85.  The examiner from that 
examination specifically indicated that, based on his 
examination and the veteran's April 2000 social and 
industrial survey, that the veteran's presentation and claims 
on VA examination dated July 1997 were exaggerated, and the 
veteran was in his opinion purposely misleading with 
secondary gain intentions, and that the veteran's diagnosis 
of schizophrenia residual type was correct and did not 
prevent the veteran from engaging in gainful activities.  
Thus the Board holds that the findings from the veteran's 
July 1997 VA examination are of limited probative value.

In addition, the Board notes the veteran's considerable 
history of private psychiatric treatment from October 1994 
through March 2003 which suggests more significant 
symptomatology than that noted in the veteran's VA 
examination reports.  Specifically, the veteran has been 
found to have at times during this period by a private 
psychologist to have such symptomatology as very poor insight 
and judgment, auditory hallucinations, cognitive 
difficulties, referential ideas, severe depression and 
anxiety, poor memory, occasional poorly structured suicidal 
ideas, only partial orientation, delusional perceptual 
disorders, a GAF as low as 20-30, and to be completely unable 
to work.  However, the Board notes, as have other VA 
examiners, that there was evidence in the veteran's VA 
records that the veteran had a prolonged history of 
intravenous heroin and cocaine addiction as well as a 
prolonged history of alcohol dependence during this time that 
was never reported to the veteran's private psychiatrist and 
was never mentioned in his previous private psychiatric 
evaluations.  A private report dated March 2003 specifically 
noted that the veteran had not shown any clinical or 
laboratory sign of drug or alcohol abuse, which is in direct 
contradiction to the veteran's own statements and the report 
of January 2005 VA examination, which noted that the 
veteran's substance abuse disorders had only been in 
remission for the past year.  Also noted is the report of 
April 2000 Social and Industrial Survey, in which the 
veteran's neighbors and his own daughter testified that the 
veteran was out of the house most of the time working on 
construction as a carpenter, and had a good relationship with 
his family and neighbors, and had observed the veteran to 
have normal behavior.  Therefore, the Board finds these 
private treatment records, which do not apparently consider 
the veteran's substance abuse disorders in their evaluations 
of the veteran, to be of limited probative value. 

The Board also notes that the preponderance of evidence from 
this time period does not show that the veteran's 
symptomatology was consistent with a finding of considerable 
impairment of social and industrial adaptability, or 
occupational and social impairment with reduced reliability 
and productivity, such that a higher rating would be 
warranted.  In this regard the Board notes that the veteran 
was generally not found during this time period to have panic 
attacks more than one a week, or a flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech, or 
difficulty in understanding complex commands, such that a 
higher rating would be warranted under these codes.  
Therefore, the Board finds the preponderance of the evidence 
of record is against a grant of increased rating for the 
veteran's service connected schizophrenia during this time 
period. 

For the time period effective January 2005, the Board finds 
that the veteran is properly rated as 50 percent disabled for 
his schizophrenia.  In this regard, the Board notes the 
findings from a VA examination report dated January 2005, at 
which time, the veteran was found to be appropriately dressed 
with adequate hygiene and cooperative, spontaneous, alert and 
in contact with reality, with a coherent and logical thought 
process, with a depressed mood and a constricted but 
appropriate affect; with no evidence of psychomotor 
retardation or agitation, no tics, tremors, or abnormal 
involuntary movements, no looseness of association, no 
disorganized speech, no delusions, no hallucinations, no 
phobias, obsessions, panic attacks, or suicidal ideas.  He 
was also found to be oriented to person, place, and time, 
have an intact memory for recent, remote, and immediate 
events, and have fair judgment and insight.  He was assessed 
with a GAF of 60, with symptomatology moderately interfering 
with the veteran's employment functioning and social 
functioning.  The Board notes that the evidence of record 
from this time, as stated above, does not show severe 
impairment of social and industrial adaptability, or 
occupational and social impairment, with deficiencies in most 
areas.  The Board specifically notes that the veteran was 
found to have adequate hygiene, no suicidal ideation, no 
obsessional activities, and has been able to maintain an 
effective relationship with his wife and children for many 
years.  Therefore, the Board finds that the preponderance of 
the evidence is against a grant of increased rating for the 
veteran's service connected schizophrenia during this time 
period.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Entitlement to a total disability evaluation based on 
individual unemployability.

The veteran also contends that service connection is 
warranted for individual unemployability.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2005).  If the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).

The record reflects that the appellant is service-connected 
for one disability, schizophrenia, at a 50 percent 
evaluation.  This evaluation does not meet the criteria that 
the veteran must have one service-connected disability rated 
at 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met in this instance.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected schizophrenia.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a total disability 
evaluation based on individual unemployability.  In this 
regard, while the veteran reports he is unable to work due to 
his service connected disabilities, the Board notes that the 
preponderance of the medical evidence of record does not 
indicate that the veteran is unable to work due to his 
service connected disabilities.  Social Security records 
reflect that the veteran has been in receipt of disability 
benefits for approximately 25 years due in part to his 
schizophrenia and his substance abuse disorders.  However, it 
was not determined that he was unemployable due solely to 
service-connected disability.  In this regard, the Board 
notes the report of the veteran's VA examination in January 
2005, which indicated that the veteran's service connected 
schizophrenia moderately interfered with the veteran's 
employment, and that the veteran could not, due to both his 
service connected schizophrenia and non service connected 
substance abuse disorders, tolerate the requirement and 
demands of a stressful situation in a working environment and 
this was interfering in his industrial capacity and his 
employability at present.  However, that examiner does not 
indicate that the veteran is unemployable due to his service 
connected schizophrenia; only that this disability results in 
moderate interference with the veteran's employment.  While 
the veteran clearly does therefore have some employment 
impairment due to his service connected disabilities, the 
Board finds that the level of impairment to the veteran's 
employment is adequately reflected in the disability 
evaluation the veteran currently receives.

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling to January 23, 
2005, and 50 percent disabling effective January 24, 2005, is 
denied.

Entitlement to a total rating based upon individual 
unemployability due to a service connected disability is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


